           Case 5:19-cv-00865-XR Document 32 Filed 08/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MARY JANE SMOOT,                                 §
            Plaintiff                            §
                                                 §                  SA-19-CV-00865-XR
-vs-                                             §
                                                 §
CITY OF SHAVANO PARK,                            §
             Defendant                           §
                                                 §

                                            ORDER

        On this date, the Court considered the status of this case. On March 4, 2021, the Court

administratively closed this case pending resolution of a companion case then before the Fifth

Circuit that could potentially affect issues in this case. See ECF No. (citing Fanning v. City of

Shavano Park, No. 1:18-CV-803-XR (docketed on appeal as Case Number 20-50440).

        The Fifth Circuit vacated the Court’s decision in Fanning and remanded for

reconsideration in light of key events following the Court’s entry of summary judgment in that

case, including the Fifth Circuit’s decision in Reagan National Advertising of Austin, Inc. v. City

of Austin, 972 F.3d 696 (5th Cir. 2020), cert. granted, No. 20-1029, 2021 WL 2637836 (U.S.

June 28, 2021). See Fanning, No. 1:18-CV-803-XR ECF No. 55. Although Fanning has been

remanded for reconsideration in light of Reagan, the Fifth Circuit noted that the Supreme Court

recently granted certiorari in Reagan and counseled that “it would be acceptable if the district

court concludes that it should stay the proceedings on remand [in Fanning] until such time as the

Court issues its opinion.” Id. at 5.

        Because the Supreme Court’s decision in Reagan could affect issues in both Fanning and

this case, the Court finds that, in the interest of judicial economy, trial of this case should be




                                                1
          Case 5:19-cv-00865-XR Document 32 Filed 08/14/21 Page 2 of 2




postponed until the Supreme Court issues a decision in Reagan. This case shall remain

administratively closed this case pending further order of the Court.

       It is so ORDERED.

       SIGNED this 14th day of August, 2021.




                                                     XAVIER RODRIGUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
